NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                             File Name: 12a1148n.06

                                           No. 11-6559                                  FILED
                                                                                     Nov 05, 2012
                                                                                DEBORAH S. HUNT, Clerk
                             UNITED STATES COURT OF APPEALS
                                  FOR THE SIXTH CIRCUIT

UNITED STATES OF AMERICA,                            )
                                                     )
       Plaintiff-Appellee,                           )       ON APPEAL FROM THE UNITED
                                                     )       STATES DISTRICT COURT FOR
v.                                                   )       THE MIDDLE DISTRICT OF
                                                     )       TENNESSEE
KEVIN WHITAKER,                                      )
                                                     )
       Defendant-Appellant.                          )




       Before: MARTIN and WHITE, Circuit Judges; ECONOMUS, District Judge.*


       PER CURIAM. Kevin Whitaker, a pro se federal prisoner, appeals a district court order

denying his motion filed pursuant to Federal Rules of Civil Procedure 60(b)(6).

       In 2001, Whitaker pleaded guilty to conspiracy to possess with the intent to distribute cocaine

and conspiracy to commit money laundering. A probation officer prepared a presentence report,

calculating Whitaker’s total offense level as thirty-eight and his criminal history category as II.

Whitaker objected to the probation officer’s criminal history computation, asserting that he would

soon be eligible for expungement of a prior conviction, which would result in a reduction of his

criminal history category from II to I. Pursuant to USSG § 5K1.1, the government moved for a

downward departure based on Whitaker’s substantial assistance. The government stated that the

parties agreed to jointly recommend a sentence of 151 months of imprisonment and that Whitaker

agreed to withdraw his objections to the presentence report. Whitaker withdrew his objections and

       *
         The Honorable Peter C. Economus, United States Senior District Judge for the Northern
District of Ohio, sitting by designation.
                                            No. 11-6559
                                                -2-

the district court granted the government’s motion for a downward departure. The district court

subsequently sentenced Whitaker to 151 months of imprisonment.

       Whitaker moved for reconsideration of his sentence, and the district court denied the motion.

He then filed a motion asking the district court to review and reduce his sentence, which the district

court denied. Whitaker next filed an application for a certificate of appealability, which the district

court also denied. More than six years later, Whitaker filed a motion asking the district court to

reclassify him as having a criminal history category of I. The district court denied the motion and
we affirmed this decision. See United States v. Whitaker, No. 09-6312 (6th Cir. Sept. 23, 2010).

Whitaker subsequently filed the instant Rule 60(b)(6) motion, and the district court denied the

motion.

       We review the district court’s denial of a Rule 60(b) motion for an abuse of discretion. Jones

v. Ill. Cent. R.R. Co., 617 F.3d 843, 850 (6th Cir. 2010). The district court did not abuse its

discretion when it denied Whitaker’s Rule 60(b) motion because Rule 60(b) is not applicable to

criminal proceedings. Fed. R. Civ. P. 1. The district court’s order denying the Rule 60(b) motion

is affirmed.